DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    59
    354
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 10/01/2020, 07/14/2021 and 07/19/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group II corresponding to claims 9-14 without traverse, in the reply filed on 02/15/2021is acknowledged.    
The examiner also acknowledges applicants election of SEQ ID NO:1 as an elected species, which reads claims 9-13.
Claims 1, 3-5, 7-8 and 14 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 9-13 are examined on merits in this office action. 




Claim objections
Claims 10-11 are objected to because of the following informalities:  claims depend on non-existing claim 0. It should be changed to claim 9.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9 recites polypeptide “comprises” in the claim language. The “comprises” does not exclude any other moieties in the claimed polypeptide. What else it has other than the recited sequence? The specification also does not define its metes and bounds. Therefore, it is impossible to understand the structure of claimed polypeptide. Accordingly, claim 9 and its dependents are rendered indefinite.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite naturally occurring peptide which are not markedly different from the naturally occurring counterpart because it conveys the same structural and functional characteristics.  This judicial exception is not integrated into a practical application for the reasons set forth below.
Claims are analyzed based on the guidance provided in the MPEP sections 2104, 2105 and 2106, also please see the flow chart(s) below. 

    PNG
    media_image2.png
    896
    617
    media_image2.png
    Greyscale

In the above flow chart, the Step 2A is further streamlined as shown below:


    PNG
    media_image3.png
    820
    484
    media_image3.png
    Greyscale

The claims recite and involve the judicial exception of natural product. The claims are directed to naturally-occurring product which encompass naturally occurring protein and do not recite something significantly different from the naturally occurring products. The claims as a whole do not recite or include elements to the judicial exception of naturally occurring protein that practically apply the products in a significant way by adding significantly more than the natural product and do not recite features that are markedly different from what exists in nature. The claims recite the sequences, elected SEQ ID NO:1, which is a natural product because it occurs in nature and exists in principle apart from any human action. 
The elected SEQ ID NO:1, which is DPEEIIVLSDSD is part of naturally occurring DAXX protein, see below [see GenBank: CAG33366.1; see DAXX_document_2002]:
[AltContent: connector]
    PNG
    media_image4.png
    789
    848
    media_image4.png
    Greyscale
.

The claims recite a polypeptide (SEQ ID NO:1, elected species) which as explained in the specification is a nature-based product, so it is compared to its closest naturally occurring counterpart to determine if it has markedly different characteristics. Because there is no indication in the record that the claimed polypeptide has resulted in a marked difference in structure, function, or other properties as compared to its counterpart, the recited polypeptide is a product of nature exception. 

Although applicants have identified the polypeptide, specific range in DAXX protein, as a Sumo interaction motif (SIM), this observation does not, by itself, render recited polypeptide patent eligible. Instead, the claimed polypeptide is analyzed to determine if separating the polypeptide fragment from its surrounding material, either from recombinant technology or cleaving the fragment from protein, has resulted in the polypeptide fragment having markedly different characteristics from its naturally occurring counterpart. Based on the limited background information, there is no indication that claimed polypeptide fragment has any characteristics (structural, functional, or otherwise) that are different from naturally occurring DAXX protein. The claim therefore encompasses polypeptide fragment that is structurally and functionally identical to naturally occurring one. Because there is no difference between the claimed and naturally occurring peptide, the claimed polypeptide does not have markedly different characteristics from what occurs in nature, and thus is a “product of nature” exception. 
In addition, the Myriad Supreme Court case [see MPEP 2106] suggests that merely breaking bonds is not enough to change a fragment into an eligible product, if the properties and characteristics are not markedly different.  There is no evidence of structural difference or differing functions due to what is claimed, and thus is a “product of nature” exception. Accordingly, the claim is directed to an exception (Step 1: YES). 
In relation to PRONG ONE of Step 2A, the answer is YES, because the polypeptide corresponds to natural product. In relation to PRONG TWO of Step 2A, claims recite that the polypeptide is in a composition which also comprises pharmaceutically acceptable excipient. Water is a naturally occurring component in the cells, which is also pharmaceutically acceptable carrier, so that limitation does not render the claim eligible. Claims also do not recite any additional element that integrate the judicial exception into a practical application. So, the claims are drawn to a product and does not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus, the answer to PRONG TWO of Step 2A is NO. 
The claim(s) do not recite any additional elements that amount to significantly more than the judicial exception, and so the Step 2B is NO. 
For these reasons, claims 9 and 12-13 are rejected under 35 USC 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago et al (Cell Cycle, Jan 2009, 8:1, 76-87) or Lin et al (Molecular Cell, 2006, 24, 341-354) in view of Mohammadi-Samani et al (Pharmaceutical Development and Technology, 2015, 20(4), 385-393).     
For claims 9 and 12-13: 
Santiago et al identified two independent SUMO-interacting motifs in Daxx and the recited SIM2 sequence is identical to applicants elected SEQ ID NO:1. Santiago et al also teach various proteins that are known to interact with Daxx. [see Figure 1]. 
Santiago et al further suggested that the presence of SIMs and their positions are critically important for biological function of the protein, and these mediate noncovalent interactions with a wide variety of SUMO-conjugated proteins. Several lines of evidence suggest that induction of Daxx leads to apoptosis in the IFN pathway, and it could be via engaging the cell surface death receptors [see its advantages in the section Discussion]. 
Lin et al teach the role of SUMO-interacting motif (SIM) in Daxx SUMO modification, subnuclear localization, and repression of sumoylated transcription factors [see abstract]. Lin et al further identified SIM motif in the Daxx and applicants elected SEQ ID NO:1 is identical to the listed SIM in the Fig.2A.  
Lin et al further showed that Daxx binds SUMO-1 via its C-terminal domain and further emphasized that Daxx733-740 is critical for SUMO-1 interactions, and whereas Daxx1-732 failed to associate with SUMO-1 [see section Identification of Daxx SIM in page 342].
Lin et al also provided the data for the advantages of Daxx interactions with SUMO-1 [see the section Discussion].
However, Santiago et al or Lin et al silent on truncated or separated fragment, i.e., SEQ ID NO:1, from the Daxx protein. 
Both prior art established that fact that C-terminus region, which is applicants elected SEQ ID NO:1, critical for its activity and also showed its advantages in binding with other proteins and their role in signaling events in the cells. Moreover, art also suggested that Daxx1-732 failed to interact with SUMO-1 and therefore this region is redundant. The additional amino acids 729-731 are included in the applicants SEQ ID NO:1, though these are optional based on the teachings of prior art, but as the recited SIM2 motif in the art is identical to applicants SEQ ID NO:1. If applicants think these additional amino acids have unexpected results, then such showing will have weightage. Therefore, a skilled person in the art would be motivated to isolate the fragment or synthesis the fragment through known peptide synthesis technologies and arrive at applicants composition with a reasonable expectation of success. 
For claims 10 and 11: 
The specification defined nanoparticle, such as peptide is encapsulated within the nanoparticles of poly(lactide-co-glycolide) copolymer or cyclodextrin nanoparticles etc. 
Though technology is very well known in making the nanoparticles, for exampole, Mohammadi-Samani et al teach poly(lactide-co-glycolide) [PLGA] in delivery of peptides and proteins and their advantages [see abstract].
Mohammadi-Samani et al further teach that addition of some hydrophilic compounds, such as sugars, hydrophilic polymer, salts and HPβCD can stabilize active compounds [see section Protein loading in page 388]. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants elected species and its biological role, making nanoparticles etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658